DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of India on 3/6/20. It is noted, however, that applicant has not filed a certified copy of the IN202041005732 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the acronym “FBG” should be spelled out in the abstract at least once.  Also, line 5 of the abstract has the phrase “with into the optical fiber”, which does not make grammatical sense.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 5, Line 5:  The phrase “with into the optical fiber” does not make grammatical sense.
Paragraph 11, Line 4:  A word –in—is needed before “a wavelength shift”.
Paragraph 15, Line 10:  There is an extra period at the end of this sentence.
Paragraph 15, Line 16:  There is an extra period after the word “be”.
Paragraph 20, Line 6:  The phrase “a the” is redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poeggel et al [EP 3096117] (supplied by applicant).
For claim 1, the system for detecting a fire or overheating event (Title: temperature sensor) taught by Poeggel includes the following claimed subject matter, as noted, 1) the claimed heat detector is met by the sensor (No. 10) comprising a sealed chamber (sealed cavity No. 14) with a diaphragm (No. 11), 2) the claimed optical fiber is met by the fiber (No. 4) in operable communication with the diaphragm (see Fig. 2), the optical fiber comprising a fiber Bragg grating (No. 12), 3) the claimed optical signal generator is met by the broadband light source (Fig. 4, BLS) configured to emit an optical signal onto the fiber (Paragraph 38: emits light in the C+L band), 4) the claimed photodetector is met by the optical spectrum analyzer (Fig. 4, OSA) configured to receive a reflected optical signal reflected from the fiber Bragg grating (Paragraph 38: incident light is reflected and travels back…into the optical spectrum analyzer), and 5) the claimed processing unit is met by the computer (Fig. 4: laptop; Paragraph 37: a computer…, an advanced algorithm was developed to further analyze/process the OSA output and achieve a very high temperature resolution).
For claim 15, the method of detecting an overheat condition (Title: temperature sensor) taught by Poeggel includes the following claimed steps, as noted, 1) the claimed transmitting an optical signal is achieved using the broadband light source (Fig. 4, BLS) that transmits an optical signal into an optical fiber (No. 4) having a fiber Bragg grating (No. 12), the optical fiber being coupled to a diaphragm (No. 11) of a heat detector (No. 10), 2) the claimed detecting a reflection wavelength is achieved using the optical spectrum analyzer (Fig. 4, OSA) that detects a reflection wavelength (Paragraph 18: change in temperature changes the refractive index period of the fiber Bragg grating, resulting in a shift of the Bragg-wavelength of the optical spectrum) of a reflected optical signal reflected by the fiber Bragg grating using a photodetector (Paragraph 4: a detector to detect changes in light reflection), and 3) the claimed correlating the reflection wavelength to a temperature is achieved using the computer (Fig. 4: laptop; Paragraph 37: a computer…, an advanced algorithm was developed to further analyze/process the OSA output and achieve a very high temperature resolution).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Poeggel et al in view of Rennie et al [US 2014/0266746] (supplied by applicant).
For claim 2, the system taught by Poeggel includes the claimed subject matter as seen in the rejection of claim 1.  However, the reference does not explicitly recite an initial position that corresponds to a known safe operating temperature.
Using optical sensing apparatus to detect variations from a known safe temperature is not new in the prior art.  The sensing apparatus taught by Rennie is used to detect overheat or fire alarm conditions (Abstract) using a capillary sensor tube (No. 11) connected to a responder assembly (No. 10) having a configuration similar to the primary reference.  A gastight plenum (No. 15) is attached to one end of the tube having two metallic diaphragms (Nos. 17 and 18) that provides an alarm signal whenever one switch closes and the other opens.  Furthermore, one embodiment (Figs. 4-6) uses optical pressure sensors (No. 52) that senses a change in the gas pressure in the sensing means.  This optical pressure sensor may be used with fiber Bragg grating sensors (Paragraph 51).  The Rennie reference also details how prior art detectors changed the length of a cavity (No. 41) that then changed the diaphragm’s deflection (Paragraph 55), which then caused a change in the interference pattern in the cavity.
The primary reason the Rennie reference uses its sensors is to detect a rise in temperature above a certain threshold (Paragraph 62).  If a sensed pressure (and therefore temperature) is above a certain defined threshold, such as in the case of a fire, or overheat, then the alarm means (Nos. 55, 56) may have a first alarm output means.  And this reference shows that detecting devices similar to the Poeggel reference have been used to detect variations in temperature large enough to alert people of a fire.  Since both references pertain to very similar subject matter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Poeggel reference to alert a deviation from a safe operating temperature for the purpose of using a temperature detection apparatus in a useful environment in order to protect lives and equipment.
For claim 3, a core element (No. 12) of Rennie contains hydrogen gas.  Also, a wall (No. 13) of Rennie seals in pressurized helium gas.
For claim 4, the gas inside of the core element (No. 12) of Rennie is high enough to press against the diaphragm (No. 17), therefore it is greater than a pressure outside the chamber.
For claim 5, when the compartment temperature of Rennie rises (Paragraph 42), the gas expands and forces the diaphragm (No. 17) against the contact (No. 1).
For claim 6, the wall (No. 13) of Rennie seals in pressurized helium gas (Paragraph 40).
For claim 7, the exact length of the fiber Bragg grating is not considered a patentable innovation as many different lengths are available to the user or designer of the apparatus in order to achieve the sensing needed for their particular environment.  As the exact length does not produce any new or unexpected result, this is considered an obvious variation on the prior art.
For claim 8, Figure 2 of Poeggel depicts a fiber Bragg grating having a plurality of grating inclusions.
For claim 9, the distance between each of the grating inclusions is also considered an obvious variation on the prior art for the same reasons as mentioned in the rejection of claim 7 above.
For claim 12, the temperature of Poeggel is transduced into a physical volume change in the fluid in the sealed chamber (Paragraph 25), which is transduced into a pressure variation.  Thus, there is a direct correlation between the temperature and pressure.
For claim 13, a change in temperature in Poeggel (Paragraph 18) results in an expansion or contraction of the glass fiber, which in turn changes the refractive index period of the FBG, resulting in a shift in wavelength.
For claim 14, the Rennie reference uses defined thresholds (Paragraph 62) to detect a fire or overheat condition.
For claim 16, the Rennie reference uses defined thresholds (Paragraph 62) to detect a fire or overheat condition.
For claim 17, another embodiment (Paragraph 63) of Rennie indicates that the sensed pressure is below a certain defined threshold, such as in the case of a fault in the apparatus.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Poeggel et al in view of Wilson et al [U.S. 10,436,652] (supplied by applicant).
For claim 10, the Poeggel reference does not mention a laser as its optical signal generator.
Lasers have been used as optical signals since their very inception, and have also been used in overheat and fire detection.  The health monitoring for an aircraft taught by Wilson uses an optical controller and fiber optic loop through zones of an aircraft.  The optical transmitter (No. 20) of Wilson may be a light emitting diode or laser (Col. 4, Lns. 1-2) and may be configured to provide the optical signal in any suitable manner.
The Wilson reference provides plain evidence that lasers have been used as a reliable light source in temperature sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a laser as the light source of Poeggel for the purpose of using a well-known and reliable light source.
For claim 11, the initial wavelength of Wilson is not considered a patentable innovation as the exact wavelength may be chosen by the user or designer of the sensor in order to achieve their particular ends.  This is then considered an obvious variation on the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Omichi et al [U.S. 8,641,274] uses a fiber Bragg grating in an optical fiber sensor.
Bremer et al [U.S. 8,764,678] is a pressure sensor using a fiber Bragg grating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
8/30/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687